UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C.20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 9, 2016 (May 9, 2016) National CineMedia, Inc.(Exact name of registrant as specified in its charter) Delaware 001-33296 20-5665602 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) National CineMedia, LLC(Exact name of registrant as specified in its charter) Delaware 333-176056 20-2632505 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 9110 E. Nichols Ave., Suite 200Centennial, Colorado80112-3405(Address of principal executive offices, including zip code) (303) 792-3600(Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 9, 2016, Clifford E. Marks was promoted from President of Sales and Marketing of National CineMedia, Inc. (“NCM, Inc.”) to President of NCM, Inc. A copy of the Company’s press release announcing the promotion is included as Exhibit 99.1 and is incorporated herein by reference.
